132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Guillermo REYES-LOPEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70563, Aft-ury-dzy.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 18, 1997.

1
On Petition for Review of an Order of the Board of Immigration Appeals


2
Before SNEED, LEAVY and TROTT, Circuit Judges


3
MEMORANDUM*


4
Guillermo Reyes-Lopez, a native and citizen of El Salvador, petitions for review of the decision of the Board of Immigration Appeals ("BIA") summarily dismissing his appeal from an immigration judge's ("IJ") denial of his application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction, and we deny the petition.


5
Although this court has not articulated the proper standard for reviewing the BIA's decision to summarily dismiss an appeal for lack of specificity, it has analyzed whether such summary dismissals are appropriate.  See Castillo-Manzanarez v. INS, 65 F.3d 793, 794 (9th Cir.1995).


6
The BIA's summary dismissal of Reyes-Lopez's appeal was appropriate because despite informing the BIA he would submit a separate written brief or statement supporting his appeal, he failed to do so.  His notice of appeal to the BIA was inadequate to inform the BIA regarding what part of the IJ's decision was allegedly incorrect and why.  See id. at 795.   Accordingly, we affirm the BIA's summary dismissal and deny the petition for review.

PETITION FOR REVIEW DENIED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We do not consider Reyes-Lopez's eligibility, if any, for relief under the Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-100, 111 Stat. 2160 (Nov. 19, 1997)